Citation Nr: 1447373	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  02-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for testicular pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for more than twenty years on active duty from July 1979 to February 2000.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2000 and in November 2001 that, in pertinent part, denied service connection for testicular pain and denied increased evaluations for several service-connected disabilities.  The Veteran timely appealed.

In April 2009 and in July 2012, the Board remanded the matter of service connection for testicular pain for additional development.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  

In a November 2013 decision, the Board resolved the Veteran's increased rating claims; and, in light of the holding in Rice, remanded the matter of entitlement to a TDIU for additional development.  Also in November 2013, the Board remanded the matter of service connection for testicular pain for additional development.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Chronic disability manifested by testicular pain was not exhibited in service and is not otherwise related to active duty; the Veteran does not have an undiagnosed illness, characterized by testicular pain.


CONCLUSION OF LAW

Chronic disability manifested by testicular pain, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a November 2007 letter, the RO notified the Veteran of elements of service connection, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the November 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, signs or symptoms involving skin; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; or menstrual disorders.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016; and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations during the Persian Gulf War, and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's DD Form 214 shows service in Southwest Asia from December 1990 to August 1991; and receipt of the Kuwait Liberation Medal, and the Southwest Asia Service Medal with three Bronze Service Stars.  These medals generally indicate service in the area and time period referenced under 38 C.F.R. § 3.317.

The term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013)).

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the Veteran contends that service connection for a disability manifested by testicular pain is warranted. 

Service treatment records, dated in July 1998, show that the Veteran reported being in a car accident in September 1997 and in March 1998.  He reported having a constant aching pain from his neck down to his buttocks, and that the pain was sharp when he turned from right to left.  He reportedly went to physical therapy, and reported having pain radiating to both legs.  The Veteran also reported having groin pain of two month's duration, and reported occasional sharp pain on urination three-to-four times a week.  He denied any blood in urine and denied any discharge.  Clinical evaluation in July 1998 was positive for enlargement of prostate.  There were no masses or lesions, and no edema along epididymis.  There was tenderness along the posterior aspect of testes in groin area.  The assessment was prostatitis.

Service treatment records show that the Veteran underwent a comprehensive evaluation in April 1999.  Clinical evaluation of his prostate and testicular was normal, and the Veteran was found qualified for separation.  Medical Evaluation Board Proceedings, dated in September 1999, reveal neither complaints nor findings of testicular pain.

During a May 1999 VA general medical examination, the Veteran reported having testicular pain from "the jarring" of the motor vehicle accident.  He was treated conservatively, and presently was asymptomatic.  Following examination, the diagnosis was history of testicular pain, no disease found.

The report of an April 2001 VA general medical examination reflects complaints of testicular pain.  The Veteran reported having testicular pain ever since he was in a car accident.  He complained of a sharp shooting pain; no anatomical abnormality was described or noted.  The Veteran reported no other symptoms related to the genitourinary system.  Examination revealed no significant abnormality.  There was no urethral discharge.  Nor was there swelling of inguinal area or scrotum; there was no erythema.  The examiner noted complaints of bilateral testicular pain, described as a sharp shooting pain.  No diagnosis was rendered.

VA records show treatment for testicular pain in September 2002, and for groin pain in August 2009.

The Veteran underwent a VA genitourinary examination in July 2010.  He reported being in a motor vehicle accident in September 1997, while riding as a passenger; and reported being "knocked out" and having groin pain when he gained consciousness again.  He reported receiving no treatment for his testicular condition at that time.  He reportedly has had bilateral testicular pain since, and was recently told that he had blood in his urine.  An ultrasound revealed no significant findings.  The Veteran was started on antibiotics.  This treatment did not change his testicular pain.  The Veteran reported that his testes hurt more when he had an erection.  Examination revealed normal testicles, prostate, seminal vesicles, epididymis, spermatic cord, and scrotum.  Cremasteric reflex was normal.  Pain was noted with palpation of the testicles.  Laboratory tests were within normal limits.

The diagnosis in July 2010 was remote orchitis.  The examiner opined that the Veteran's claimed testicular pain was less likely as not (less than 50/50 probability) caused by or a result of Persian Gulf War service for a medically unexplained chronic multi-system illness.  In support of the opinion, the examiner explained that, although there were documented bouts of prostatitis in active service, there is no documentation from 1997 to the present date of a recurrence of prostatitis or an evaluation for testicular pain.  

Records show that the Veteran underwent a testicular ultrasound in July 2010, due to a history of chronic right testicular pain.  Findings at that time revealed normal homogeneous echogenicity of the testicles without mass or lesion, and normal blood flow to the testicle by color Doppler and pulse wave ultrasound.  The right and left epididymis was unremarkable.  There were no discrete epididymal lesions identified, and no hyperemia or engorgement identified.  No varicocele was noted.  The impression was trace bilateral hydrocele, left greater than right, without evidence of other testicular pathology.

In a July 2013 addendum, the same July 2010 examiner opined that the Veteran's current hydrocele was less likely than not (less than 50 percent probability) incurred in or caused by the in-service injury, event, or illness.  In support of the opinion, the examiner explained that hydroceles can result from trauma to the testes or scrotum, but that they usually will occur within a relatively short time after the injury and not years later.  Hydroceles often do not cause pain unless they are very large, stretching the scrotal skin far beyond its capacity.  Hence, the examiner concluded that it is less likely than not that the most recent hydrocele was related to active service.

Following the Board's November 2013 remand, the Veteran underwent a VA examination in January 2014 for purposes of determining the nature and etiology of the Veteran's testicular pain.  He described the onset of testicular pain in 1997, status-post motor vehicle accident injuries as a passenger; and that he was not treated for the pain until more recently.  The diagnosis was chronic recurrent orchalgia secondary to chronic intermittent epididymitis, and normal objective findings on examination.

At the time of the January 2014 VA examination, the Veteran had described testicular pain reoccurring two-to-three times monthly, and lasting a few minutes to 40 minutes.  He reported the last episode as occurring in December 2013; and that the average pain level on a ten-point scale was eight, with flare-ups.  The Veteran described testicular pain with swelling, increased with coughing and with walking.  He reportedly was sexually active with partial erectile dysfunction; and treatment then consisted of ice as needed, and resting with sitting.  

The VA examiners attributed the Veteran's testicular pain to a known clinical diagnosis-i.e., hydrocele and chronic recurrent orchalgia secondary to epididymitis.  Thus, a disability manifested by testicular pain cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf.  Here, the Board finds that the Veteran's testicular pain is attributed to known diagnoses and therefore does not constitute an undiagnosed illness.  See 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2013).  

As for service connection on a direct basis, the report of the January 2014 examination weighs against a finding that a current disability manifested by testicular pain is related to disease or injury in active service.  In fact, the January 2014 examiner opined that it is not likely that the Veteran suffers from a testicular disability that is due to or the result of this active service, to include the in-service motor vehicle accident and the in-service diagnosis of prostatitis.  The examiner reasoned that there was no evidence that the Veteran had further episodes of acute prostatitis after 1997, and that his separation examination in April 1999 was normal for genitourinary findings.  Nor were there any genitourinary findings noted in the Medical Evaluation Board Proceedings.  The examiner also reasoned that the Veteran was first treated for bilateral testicular pain in 2001, after his separation from active service; and that the diagnosis of right epididymitis was made several years later in 2009.  The January 2014 examiner also explained that the diagnosis of remote orchitis referred to the testicular pain documented in 2001 and 2002, and that the diagnosis of small hydroceles was not made until 2010.

The January 2014 examiner concluded that there is no evidence for evaluation and treatment of specific genitourinary conditions of bilateral testicular pain, epididymitis, orchitis, or hydrocele occurring during active service.  Prostatitis was treated acutely in active service, and there is no evidence to support a diagnosis of chronic prostatitis.  The Board finds the January 2014 opinion is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the opinion is afforded significant probative value.  

To the extent the Veteran contends he currently has a disability manifested by testicular pain, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of a disability manifested by testicular pain.  Again, this is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  While the Veteran reported in connection with each VA examination that he experienced testicular pain following the motor vehicle accidents in 1997 and in 1998, there were neither complaints nor findings of testicular pain at the time of the Veteran's separation examination from active service in April 1999.  Moreover, the January 2014 examiner opined that the Veteran's chronic recurrent orchalgia was less likely incurred in or caused by an in-service injury, event or illness.  The examiner had reviewed the history, conducted an examination and provided an opinion which is supported by a rationale.  Accordingly, the medical opinion is highly probative evidence against finding a nexus between any presently recurrent orchalgia and service.  

In this case, the competent evidence is against finding that any disorder manifested by testicular pain is linked to service.  A preponderance of the evidence is therefore against a finding that the Veteran's chronic recurrent orchalgia either had its onset during service or is related to disease or injury in active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for a disability manifested by testicular pain is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a disability manifested by testicular pain is denied.


REMAND

TDIU 

The Board notes that a total schedular rating has been in effect for the rating period from July 17, 2003.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court has held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation as provided in § 1114(s).

In this case, service connection is currently in effect for obstructive sleep apnea, rated as 50 percent disabling; for an adjustment disorder with mixed anxiety and depression, rated as 30 percent disabling; for a left shoulder strain, rated as 20 percent disabling; for a right shoulder strain, rated as 20 percent disabling; for bilateral fasciitis and pes planus, with right foot tibial sesamoid fracture, rated as 20 percent disabling; for lumbosacral strain with degenerative disc disease and osteoarthritis, rated as 20 percent disabling; for cervical degenerative disc disease with osteoarthritis, rated as 20 percent disabling; for right knee patellar femoral syndrome; rated as 10 percent disabling; for left knee patellar femoral syndrome with osteoarthritis; rated as 10 percent disabling; for left ankle strain, rated as 10 percent disabling; for right ankle strain, rated as 10 percent disabling; for epicondylitis of the right elbow, rated as 10 percent disabling, for epicondylitis of the left elbow, rated as 10 percent disabling; for gastroesophageal reflux, hiatal hernia, rated as 10 percent disabling; for seasonal allergic rhinitis with sinusitis, rated as 10 percent disabling; for carpal tunnel syndrome, left, rated as 10 percent disabling; for carpal tunnel syndrome, right, rated as 10 percent disabling; for radiculopathy of the left lower extremity, rated as 10 percent disabling; for radiculopathy of the right lower extremity, rated as 10 percent disabling; and for residuals of right fifth finger fracture, hepatitis B, and tension headaches-each rated as 0 percent (noncompensable) disabling.  

For the initial rating period from February 22, 2000, to July 16, 2003, the combined disability rating-with consideration of the bilateral factor-is 90 percent; and that the Veteran met the threshold percentage requirements for consideration of a TDIU during that timeframe.  In this case, the Veteran has never asserted that he was unemployable due to service-connected disabilities since the initial rating period.  

Likewise, the report of a July 2010 VA examination reflects that the Veteran was employed full-time in logistical services at a military base, and that the duration of his current employment was from two to five years.  The Veteran also had reported missing a total of nine weeks from work during the last 12 months due to service-connected disabilities.

While the Veteran's service-connected disabilities combine to a 100 percent schedular rating effective July 17, 2003, the Veteran may still be entitled to special monthly compensation as provided in § 1114(s), if he is found to be unemployable due solely to one of his service-connected disabilities and there is additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU. This letter should specifically request that the Veteran submit a Veteran's Application for Increased Compensation Based on Unemployability form, or a VA-Form 21-8940.  The Veteran should be asked to provide information concerning employment from 2000 on.  The Veteran should also be asked if he was claiming he was unemployed and if so to identify the disability which reportedly renders him unable to obtain or retain substantially gainful employment.  

2.  Then take any development action deemed warranted, which may include an examination to ascertain the functional impairment resulting from service-connected disability.  

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


